Citation Nr: 1225102	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  04-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right eye glaucoma and legal blindness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & W.J.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in California, so the matter is now handled by the RO in Los Angeles, California.

In July 1970, the Veteran was granted service connection for glaucoma of the right eye.  In September 1975, entitlement to service connection for glaucoma of the right eye was severed.  The Veteran submitted a new claim in July 2002.  In February 2007, the Board found that new and material evidence had been received to reopen the claim for entitlement to service connection for right eye glaucoma, and the claim was remanded for further development.  The claim was remanded again in May 2009.  In December 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  

The issue of entitlement to service connection for left eye glaucoma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2006 BVA Hearing Transcript, page 2.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's right eye glaucoma and legal blindness are causally or etiologically related to his time in service.




	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Service connection for right eye glaucoma and legal blindness is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Right Eye Glaucoma and Legal Blindness

The Veteran contends that a pre-existing right eye condition, currently diagnosed as glaucoma, was permanently aggravated by his active duty service.  In particular, he asserts that he lost any remaining vision in his right eye as a result of: (1) being brutally attacked by Vietcong POWs in April 1968, and (2) after hitting his head on a truck while engaged in a firefight in November 1968.  Both of these alleged incidents occurred while the Veteran was serving in the Republic of Vietnam.  See Hearing Transcript, pp. 3-5.  Here, the Board notes that the Veteran is competent to report what he experienced during service (i.e., being attacked by Vietcong POW; bleeding from both eyes; hitting his head on a truck; and experiencing decreased vision).  Moreover, although these incidents are not documented in the service treatment records (STRs), the Board has no reason to doubt the credibility of the Veteran's statements, as they have been consistently reported throughout the record and during the period on appeal.  See also August 2006 Corroborating Lay Statement from the Veteran's Brother.  Thus, for purposes of this decision, the Veteran's reports of in-service injury to the eyes/head are accepted as true.  See 38 U.S.C.A. § 1154(b).

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In determining whether the Veteran's right eye disorder is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection. 

By way of history, both lay and medical evidence establish that the Veteran was shot in the right eye with a BB gun in March 1965, prior to entering active duty service in November 1966.  A private medical record from April 1965, (approximately one month after the BB gun incident), shows that the Veteran sustained the following injuries/conditions relating to the right eye: traumatic chorioschleral rupture, iridodialysis, traumatic cataractous change, vitreous hemorrhage, marked papilloedema, vitreoretinal starfold formation, secondary pigmentary degeneration of the macula, and considerable tortuosity and dilatation of the retinal vessels.  Visual acuity in the right eye was counting fingers (CF) at 2 feet.  The Veteran entered active service shortly thereafter, in November 1966, with visual acuity noted as 20/40 in the right eye.  He was subsequently treated for glaucoma, right eye, on numerous occasions during service, beginning in November 1968.  He was ultimately discharged from active service in May 1970 due to a physical disability, namely right eye blindness and glaucoma, secondary to trauma.  

As stated previously, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was pre-existing.  As noted, the Veteran entered active service in November 1966 with a visual acuity of 20/40 in the right eye; therefore, the presumption of soundness did not attach.  Additionally, the private medical record from April 1965, (approximately one month after the BB gun incident), shows that the Veteran sustained eye injuries prior to service.  As a result, the Board finds that the Veteran's right eye glaucoma preexisted service.

Based on the foregoing factual background, the Board remanded the claim in February 2007 in order to obtain a VA opinion regarding aggravation of a preexisting right eye disability.  See, e.g., 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)(b).  The examiner was specifically asked to render an opinion as to whether (a) there was any increase in the right eye disability in service; and (b) whether that increase (if any) was clearly and unmistakably due to the natural progress of a disease, as opposed to other factors such as the Veteran's reported in-service injuries.  

A July 2008 VA examination for the eye contains a highly detailed, 27 page narrative of the Veteran's pre- and post-service medical history, beginning with the July 1966 enlistment examination.  The VA examiner opined that the etiology of the Veteran's current right eye disorders was "clearly due to being hit in the right eye with a BB pellet on March 15, 1965 (prior to his entry into the service November 15, 1966)."  The examiner went on to state that the BB gun injury resulted in traumatic chorioschleral rupture, iridodialysis, traumatic cataractous change, vitreous hemorrhage, marked papilloedema, vitreoretinal starfold formation, secondary pigmentary degeneration of the macula, considerable tortuosity and dilatation of the retinal vessels, and visual acuity in the right eye of CF at 2 feet.  He noted that these findings were documented by Dr. McPherson, the retinal specialist who treated the Veteran approximately one month after the BB gun injury in 1965.  The examiner further reasoned that "one does not recover from an injury of this magnitude" and that the vision recorded on enlistment examination in 1966 of 20/40 was "clearly erroneous."  In addition to the erroneous visual acuity at entry, the VA examiner indicated that the subjective Report of Medical History, where the Veteran admitted to having eye problems but denied having any other significant illnesses/injuries, was also erroneous.  He explained that the accurate visual acuity was more "believable" at 20/200 as it was recorded in-service in October 1967.  

With respect to aggravation, or increase in disability, the VA examiner stated that there was a "believable" increase in the right eye disability while in service, with a decrease of vision from 20/200 in October 1967 to LP (light perception only) by December 1969.  However, the examiner unequivocally ("clear and unmistakable") attributed the increase in right eye disability (to include glaucoma) to the natural progression of the disease.  He noted that there was no evidence in the record to confirm the claimed in-service beating to the head/eyes had actually occurred; moreover, if there had been such a beating, he reasoned that there would have been evidence of lacerations/bruising if the beating had been severe enough to cause glaucoma acutely.  Notably, there was no damage to the face or lids when he was examined.  (This conclusion by the VA examiner is in error as the POW beating allegedly took place in April 1968, and the hospital examination to which he refers took place some 8 months later.  It seems unlikely lacerations or bruises would exist after so much time had elapsed.)  Instead, the history taken when he was hospitalized in December 1968, clearly related the diagnosed glaucoma to the BB gun injury.  The examiner further opined that it was evident that the glaucoma had been in place for some time, as there was a large area of traumatic chorioretrinitits and the strabismus (i.e., a disorder in which the two eyes do not line up in the same direction), as described by his brother's statement, was in place at the time of the December 1968 examination.  The examiner explained that this was a natural consequence of loss of sight in one eye and that the eye would begin to drift over time.  This process was known is "sensory deprivation exotropia," and in order for such condition to develop, the examiner noted that the Veteran's "loss of sight had to have been in place for some time." 

With respect to the in-service intraocular pressure, the VA examiner noted that the pressure had been controlled with medication; however, the Veteran became non-compliant with the prescribed eye drops and returned in May 1969 with complaints of eye pain.  This pain, the examiner explained, was due to untreated increased pressure, which caused more visual loss.  

The VA examiner concluded by noting that the Veteran did, indeed, have glaucoma related to his pre-service trauma in the right eye with progression due to the natural progress of the disease.  He further noted that, although the Veteran has become "more profoundly affected" by the glaucoma over the years (and he has submitted evidence showing as much), that does not change the fact that "there is no evidence" that the eye condition is service-connected. 

In November 2010, the RO obtained an addendum opinion to the July 2008 VA examination.  Again, the examiner provided a detailed history of the Veteran's eye condition.  The VA examiner noted that additional medical evidence in the form of current VA treatment records and a private treatment record from 1996 had been added to the record since the last VA examination in 2008.  The examiner noted that these records were, essentially, "not relevant to the issue of whether the right eye should be service-connected for glaucoma."  According to the VA specialist, neither the newly added medical records, nor the Veteran's "repeated" assertions that he is entitled to service connection, changed the facts.  In other words, the 1965 injury to the right eye still pre-existed his entry to service in 1966.  The examiner offered the following rationale with respect to in-service aggravation: the pre-existing 1965 BB gun injury was "profound" and not recoverable, as described by Dr. McPherson's letter in 1969; the Veteran's enlistment physical visual acuity of 20/40 was clearly erroneous, as detailed in the July 2008 VA examination; his true acuity was recorded as 20/200 in October 1967; there was an increase in the right eye disability from 20/200 to LP (light perception) while in-service; and such increase was due to the natural progression of the severe BB gun injury.  He again noted that the Veteran's claimed 1968 beating was not otherwise confirmed by the STRs and that there was no in-service medical evidence which would correlate with a possible aggravation of the initial trauma to the right eye.  Finally, he explained that the Veteran's decision to stop taking his glaucoma medication, thereby rendering the eye pressure untreated, would indeed make his vision worse as a natural progression of the disease.  The VA examiner concluded by noting the following: "It is clear that he [the Veteran] is not entitled to service connection in his right eye, nor is he entitled to compensation for the change in the right eye while in the service.  That change was the normal progression of the consequence of his severe injury from the BB gun prior to his enlistment in the service."  

In December 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  In February 2012, a specialist opined that the evidence of record clearly and unmistakable shows that the Veteran's right eye glaucoma did exist prior to service, but his legal blindness did not.  The specialist indicated that the evidence of record clearly and unmistakable documented a visual acuity of 20/40 in the right eye during the enlistment examination in 1966.  The specialist noted that the retina specialist, Dr. McPherson, examined the Veteran approximately one month after the BB gun injury in 1965 and more than seven months later (at the enlistment examination in 1966) the vitreous hemorrhage, marked papillodema would have had sufficient time to be reabsorbed with subsequent improvement in visual acuity.  The specialist then opined that it is at least as likely as not that the Veteran's legal blindness had its onset during service.  Additionally, the specialist opined that the Veteran's 1968 POW attack and November 1968 hit on the head more likely than not could have aggravated the pre-service BB gun glaucoma condition in the fragile right eye injury.

The Board has considered the Veteran's arguments in support of his assertions that he suffers from a right eye disorder and that this condition is related to his service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board finds that service connection for right eye glaucoma and legal blindness is warranted.  Evidence indicates that although the Veteran entered into service with right eye glaucoma, he developed legal blindness and his glaucoma was aggravated as a result of a POW attack and a head injury. 
  
In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right eye disorder is etiologically related to his military service.  As such, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for right eye glaucoma and legal blindness.


ORDER

Service connection for right eye glaucoma and legal blindness is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


